DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 5 should read “a front portion for accommodating” or “a front portion to accommodate”. 
Line 13 should read “portions”
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng US 2006/0124076 A1 in view of Stanton US 5005525.
Regarding claim 1, Tseng discloses a device for collecting urine from an animal (abstract), comprising: a reservoir (60, figure  3, shows a urine container and [0014]) assembly having a body defining a urine reservoir; the body comprising: two opposing side portions extending to a first elevation and sloping downwardly to a front portion for accommodate a chest cavity of the animal; the front portion having an arcuate shape defined by a front edge along a second elevation; a rear portion depending from the two opposing side portions so that an associated rear edge defines a U-shape extending to a third elevation; and the second elevation disposed between the first elevation and the third elevation (see Tseng figure 6 annotated below and [0062]) and two straps extending from the two opposing side portions  (35. Figure 3 which shows the straps extending from the side of the chamber pot 60 at an angle).
Tseng fails to disclose an overhang lip extends inward from the two opposing side portion, the front edge and the rear edge so as to define a continuous periphery of an opening communicating to the urine reservoir and that the straps are an acute angle of incidence relative to a longitudinal line extending between the two opposing side portions
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of Tseng’s strap to be acute since applicant appears to have placed no criticality on the angle’s exact measurement and it would fall under on of obvious skill in the art to place / angle the straps as needed for improved animal comfort while providing proper attachment to prevent leaks.

Tseng still fails to disclose an overhang lip extends inward from the two opposing side portion, the front edge and the rear edge so as to define a continuous periphery of an opening communicating to the urine reservoir.
Stanton teaches an animal urine collection device thereby being in the same field of endeavor as Tseng. Stanton teaches a container / pouch with an opening and retaining lip (40 figure 1) which aids in the retention of the absorbent insert (Col 2 line 65- Col 3 line 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add a retention lip of Stanton to Tseng as both teach an absorbent insert and Stanton teaches the improvement of adding a retention lip to help keep the insert in place.

    PNG
    media_image1.png
    311
    447
    media_image1.png
    Greyscale



Regarding claim 2, Tseng discloses an absorbent pad dimensioned to be received along a bottom of the urine reservoir (or sponge [0062]).  

Regarding claim 3, Tseng fails to disclose wherein the acute angle of incidence is between ten and fifty degrees relative to the longitudinal line.  
Tseng fails to disclose an overhang lip extends inward from the two opposing side portion, the front edge and the rear edge so as to define a continuous periphery of an opening communicating to the urine reservoir and that the straps are an acute angle of incidence relative to a longitudinal line extending between the two opposing side portions
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of Tseng’s strap to be acute since applicant appears to have placed no criticality on the angle’s exact measurement and it would fall under on of obvious skill in the art to place / angle the straps as needed for improved animal comfort while providing proper attachment to prevent leaks.

Regarding claim 4, Tseng discloses wherein the front edge extends for a length longer than a length of the rear edge (see annotated figure above wherein the front edge is longer than the rear edge).

Claim(s) 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng US 2006/0124076 A1 and Stanton US 5005525 and in further view of Turner et al. US 2019/0060136 A1.
Regarding claim 5, Tseng and Stanton fail to disclose the device of claim 1 further comprising at least one moisture sensor operatively associated with the urine reservoir.  
Turner discloses animal diaper thereby being in the same field of endeavor as Tseng and Stanton. Turner teaches an animal diaper with a moisture sensor (abstract and [0019]). The moisture sensor is designed to let the user know when the garment is soiled ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added a moisture sensor as taught by Turner to the device of Tseng and Stanton in order to provide the user information about soilage and when a change is needed.

Regarding claim 6, Tseng and Stanton fail to disclose further comprising a microprocessor electrically connected to at least one moisture sensor, configured to detect a predetermined amount of moisture.  
Turner discloses animal diaper thereby being in the same field of endeavor as Tseng and Stanton. Turner teaches an animal diaper with a moisture sensor (abstract and [0019]). The moisture sensor is designed to let the user know when the garment is soiled ([0030]). Turner teaches a microprocessor (29) is attached to the moister sensor (10) and is able to execute instruction based on the sensor information ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added a moisture sensor and microprocessor as taught by Turner to the device of Tseng and Stanton in order to provide the user information about soilage and when a change is needed.

Regarding claim 7, Tseng and Stanton fail to disclose further comprising a wireless module that wirelessly transmits signals to a cloud server over available wireless or cellular networks without need for additional hardware or base stations.  
Turner discloses animal diaper thereby being in the same field of endeavor as Tseng and Stanton. Turner teaches an animal diaper with a moisture sensor (abstract and [0019]). The moisture sensor is designed to let the user know when the garment is soiled ([0030]). Turner teaches a microprocessor (29) is attached to the moister sensor (10) and is able to execute instruction based on the sensor information ([0042]). The microprocessor is able to communicate data wirelessly if desired ([0034-0035]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added a moisture sensor and microprocessor as taught by Turner to the device of Tseng and Stanton in order to provide the user information about soilage and when a change is needed.


Regarding claim 8, Tseng, Stanton, and Turner teach a device according to claim 6. Tseng and Stanton fails to disclose a method of kenneling an animal in a confined space with no access to an outdoor environment, comprising: providing the device for collecting urine from an animal of claim 6; placing at least one absorbent pad in the bottom of the urine reservoir; wrapping the two straps around a waist of the animal so that urine reservoir circumscribes a urethral orifice of the animal; and configuring the sensor hardware to communicate with the users computing device.  
While Tseng and Stanton fail to disclose a method of using the device due to the animal lacking outdoor access. Stanton notes the collection device is needed if the pet needs to remain indoors (Col 1 lines 11-24). It also stands to reason a collection device is more particularly useful inside to prevent soilage of the floor and unsanitary conditions since most animals are not toilet trained.  Additionally, in order to use the device of Tseng a device would need to be provided and absorbent pad placed and the straps wrapped. 
Turner further teaches the sensor must be configured to communicate with the user’s device in order to the alter the user ([0034-0035]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claims to have employed the device of Tseng, Stanton, and Turner in a method of using since under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
 

Regarding claim 9, Tseng and Stanton fail to disclose configuring the sensor hardware to wirelessly transmit signals to a cloud server over available wireless or cellular networks without need for additional hardware or base stations; assigning notifications to specified caregivers with the users computing device; and monitoring sensor activity with a remote computing device for a determination of when to dispatch caregivers and replace absorbent pads.
Turner discloses animal diaper thereby being in the same field of endeavor as Tseng and Stanton. Turner teaches an animal diaper with a moisture sensor (abstract and [0019]). The moisture sensor is designed to let the user know when the garment is soiled ([0030]). Turner teaches a microprocessor (29) is attached to the moister sensor (10) and is able to execute instruction based on the sensor information ([0042]). The microprocessor is able to communicate data wirelessly if desired ([0034-0035]) in order to alert the user to the pad being soiled (figure 12, and [0039-0040] and [0047] which notes the use the device/ method of using maybe described as a method or device). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added a moisture sensor and microprocessor as taught by Turner to the device of Tseng and Stanton in order to provide the user information about soilage and when a change is needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781